Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-7 and 10-20 are pending. Claims 19 and 20 are withdrawn.
Claims 1-7 and 10-18 are under examination.


Terminal Disclaimer
The terminal disclaimer filed on 05 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S.Patent 10,619,192 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 19 and 20 directed to an invention non-elected without traverse, as indicated in Applicants’ response filed 13 August 2021.
Accordingly, claims 19 and 20 have been cancelled.

Authorization for an examiner’s amendment of claims 15 and 16 was given in an interview with Andrew L. Laughlin on Wednesday,  11 May 2022.
The application has been amended as follows: 
 For claim 15 : Replace the limitation “with a standard deviation” with the limitation “comprises a standard deviation”  and replace the semicolon ( ; ) that ended claim 15 with a period ( . )  as follows:

15. The method of any one of Claim 1, wherein a distribution of droplet diameters comprises a standard deviation greater than 100%, greater than 50%, greater than 30%, greater than 20%, greater than 15%, greater than 10%, greater than 9%, greater than 8%, greater than 7%, greater than 6%, or greater than 5% of the median droplet diameter.

For claim 16 : Replace the limitation “with a standard deviation” with the limitation “comprises a standard deviation”  and replace the semicolon ( ; )  and term “ and” that ended claim 16 with a period ( . )  as follows:

16. The method of any one of Claim 1, wherein a distribution of droplet diameters comprises a standard deviation greater than 100%, greater than 50%, greater than 30%, greater than 20%, greater than 15%, greater than 10%, greater than 9%, greater than 8%, greater than 7%, greater than 6%, or greater than 5% of the mean droplet diameter.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7 and 10-18 are allowed.
As the terminal disclaimer filed 05 April 2022 is approved, the double patenting rejections over claims 1-22 of U.S. Patent No. 10,619,192 are withdrawn.
Furthermore, as discussed in the action mailed 17 February 2022, the prior art does not teach or fairly suggest the claimed combination of steps including determining a largest diameter of a droplet of a plurality of polydisperse droplets, wherein at least some droplets of the plurality of polydisperse droplets comprise a sample and determining a volume of the droplet from a largest diameter of the droplet as recited by the claimed method.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897. The examiner can normally be reached M-F 7-10 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHANA S KAUP/Primary Examiner, Art Unit 1639